The reasoning in Palmer v. Van Santvoord, (153 N.Y. 612), in my opinion, embarrasses, not a little, the decision of this case; inasmuch as Chief Judge ANDREWS attributed a larger import to the word "employee" than to the words "operatives and laborers," which follow it, and he thought that it should not be confined to those persons who performed manual labor only. He, also, held that this act proceeded upon a broader legislative policy, as to the persons to be protected, than did the act of 1848, which imposed a certain liability upon stockholders of corporations for debts due to employees. I think that his opinion conflicts, somewhat, with the case of People v. Remington,
(109 N.Y. 631, affirming 45 Hun, 338, on the opinion there), and, if the opinion is followed, it might compel a reversal of this judgment. I did not take part in the decision of the case of *Page 532 Palmer v. Van Santvoord, which, on its facts, I regard as having been correct and I shall concur with Judge O'BRIEN in his conclusion, for the affirmance of this judgment, because the construction of this statute as therein given accords with my views.
I have some doubt as to the cases of the foremen in the machine shops, who are shown to have performed the manual labor of mechanics, although holding positions as foremen and being paid by the month. But I am willing to waive the doubt in favor of a more restricted construction of a statute, which creates an exception in the equal distribution of the assets of an insolvent corporation.
All concur (GRAY, J., in memorandum, and BARTLETT, J., in result) except HAIGHT, J., who concurs except as to the bookkeeper and draftsman, as to whom he favors a reversal on the authority of 153 N.Y. 612.
Order affirmed, without costs.